
	

114 HR 2752 IH: Volunteer Responder Incentive Protection Act of 2015
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2752
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2015
			Mr. Larson of Connecticut (for himself, Mr. Reichert, Mr. Courtney, Ms. Esty, Mr. Himes, Ms. DeLauro, Mr. Lance, Mr. Kelly of Pennsylvania, Mr. Israel, Mr. King of New York, Mr. Pascrell, Mr. Walz, Ms. Pingree, Mr. Thompson of Pennsylvania, Mr. Johnson of Ohio, Mr. Tonko, Mr. Ellison, Mr. Ryan of Ohio, Mr. Honda, Mr. Joyce, Ms. Kaptur, Ms. Kuster, Mr. Goodlatte, Mr. Barletta, Mr. Carter of Texas, Mr. Loebsack, and Mr. Mica) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and increase the exclusion for benefits
			 provided to volunteer firefighters and emergency medical responders.
	
	
 1.Short titleThis Act may be cited as the Volunteer Responder Incentive Protection Act of 2015. 2.Benefits provided to volunteer firefighters and emergency medical responders (a)Increase in dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of the Internal Revenue Code of 1986 is amended by striking $30 and inserting $50.
 (b)ExtensionSubsection (d) of section 139B of the Internal Revenue Code of 1986 is amended by striking beginning after December 31, 2010. and inserting “beginning—  (1)after December 31, 2010, and before January 1, 2016, or
 (2)after December 31, 2018.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
